Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This document is responsive to applicant’s claims filed 6/8/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 8, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daler et al. (US PG Pub 2016/0001875).

Regarding claim 1, Daler discloses:
An aircraft comprising: a body (see figs 15 and 16, refs 1502, 1504, 1506) including: a plurality of rotary blades (1502); and a driver (motors shown in fig 15) configured to rotate the plurality of rotary blades; and an outer frame (1508) rotatably coupled to the body, wherein the outer frame includes a rotary frame rotatable about a rotation axis (B-B) intersecting a direction of gravity, and wherein a center of gravity of the plurality of rotary blades and the driver is located lower than the rotation axis in the direction of gravity (see fig 15).

Regarding claim 2, Daler discloses:
The aircraft according to claim 1, wherein the plurality of rotary blades and the driver are located lower than the rotation axis in the direction of gravity (see fig 15).

Regarding claim 4, Daler discloses:
The aircraft according to claim 1, wherein the body includes an image capturing device configured to acquire at least one of an image and a video of a target, and 2Docket No. 530496US Preliminary Amendment wherein a center of gravity of the image capturing device is located above the rotation axis in the direction of gravity (see fig 15, ref 1504 and paragraph 0100).

Regarding claim 8, Daler discloses:
The aircraft according to claim 1, wherein the outer frame includes at least one of a geodesic dome structure and a fullerene structure (see fig 16).

Regarding claim 9, Daler discloses:
A flight system comprising: the aircraft according to claim 1, and an operation device configured to operate the aircraft (see at least paragraph 0100).

Allowable Subject Matter
Claims 3, 5-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644